Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 29, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  147860(74)(75)(76)                                                                                       Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
                                                                                                                      Justices


  SERVICE SOURCE, INC., and
  SERVICE SOURCE FRANCHISE, LLC,
            Plaintiffs-Appellees,
                                                                    SC: 147860
  v                                                                 COA: 301013
                                                                    Lenawee CC: 09-003258-CK
  DHL EXPRESS (USA), INC.,
             Defendant-Appellant.
  __________________________________/

        On order of the Chief Justice, the motions for temporary admission under MCR
  8.126(A) are GRANTED and the following out-of-state attorneys are admitted for the
  purpose of appearing on behalf of defendant-appellant in this case: Christopher S.
  Ruhland, Andrew S. Wong, and Amy L. Rudd.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                October 29, 2013
                                                                               Clerk